     Case 20-31585 Document 54-3 Filed in TXSB on 03/27/20 Page 1 of 1




                                       Schedule 74

1.   Claims against Parsley Energy for tortious interference, unfair competition, trespass, and
     damage to equipment and surface.
     Value unknown

2.   Claims against Gulf Coast Express Pipeline and Kinder Morgan for trespass and surface
     damages to Section 22.
     Value unknown

3.   Claims against Grand Prix Pipeline LLC and Targa Midstream for trespass and surface
     damages to Sections 20 and 22.
     Value unknown

4.   Claims against Targa Midstream Services for breach of Gas Purchase Agreement.
     Value unknown

5.   Claims against Dawson Geophysical, Fairfield Geophysical, and Western Geophysical for
     subsurface trespass.
     Value unknown
